Opinion issued January 31, 2013




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-12-00729-CV
                          ———————————
                   RAVI PRAKASH HANDADI, Appellant
                                      V.
                      MAMTHA RAVI BHAT, Appellee



                   On Appeal from the 268th District Court
                          Fort Bend County, Texas
                    Trial Court Cause No. 09DCV174996


                         MEMORANDUM OPINION

      Appellant, Ravi Prakash, Handadi, has filed an unopposed motion to dismiss

the appeal. No opinion has issued. Accordingly, we grant the motion and dismiss

the appeal. See TEX. R. APP. P. 42.1(a)(1). We dismiss all other pending motions

as moot.
                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                        2